     Case: 1:19-cv-02425 Document #: 30 Filed: 12/18/19 Page 1 of 1 PageID #:93

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Andrew Perrong
                                  Plaintiff,
v.                                                     Case No.: 1:19−cv−02425
                                                       Honorable John Z. Lee
Harris & Harris, LTD.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 18, 2019:


        MINUTE entry before the Honorable John Z. Lee: Pursuant to the stipulation of
dismissal, this case is dismissed with prejudice with each party to bear its own fees and
costs. Civil case terminated. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
